Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wesley Edward Smith, III, appeals the district court’s order accepting the of the magistrate judge and dismissing his civil action pursuant to 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Pepsi Bottling Group, No. 2:08-cv-02281-DCN (D.S.C. Aug. 21, 2008). Additionally, we deny Smith’s motion to dismiss. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.